Slip Op. 99-1

       UNITED STATES COURT OF INTERNATIONAL TRADE
                                                       :
AMERICAN SILICON TECHNOLOGIES,                         :
ELKEM METALS COMPANY, GLOBE                            :
METALLURGICAL, INC., and                               :
SKW METALS & ALLOYS, INC.,                             :
                                                       :
                       Plaintiffs,                     :
                                                       :
               v.                                      :       Before: MUSGRAVE, JUDGE
                                                       :       Court No. 97-02-00268
UNITED STATES,                                         :
                                                       :
                       Defendant,                      :
                                                       :
               and                                     :
                                                       :
CARMARGO CORREA METAIS, S.A. and                       :
COMPANHIA FERROLIGAS                                   :
MINAS GERAIS-MINASLIGAS,                               :
                                                       :
                       Defendant-Intervenors.          :
                                                       :



                                           JUDGMENT

       Upon finding that the United States Department of Commerce, International Trade

Administration’s (“Commerce”) Silicon Metal from Brazil; Amended Final Results of Antidumping

Duty Administrative Review, 62 Fed. Reg. 54,094 (October 17, 1997)(“Amended Final Results”)

correct all outstanding errors alleged by plaintiffs and upon due consideration of all other papers and

proceedings had herein, it is hereby:

       ORDERED that the Amended Final Results are affirmed in all respects; and it is further
Court No. 97-02-00268                                                           Page 2


ORDERED that all other issues having been decided, this case is dismissed.




                                                  _______________________________
                                                  R. KENTON MUSGRAVE
                                                     JUDGE

Dated: January 5, 1999
       New York, New York